Citation Nr: 0504362	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  01-00 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a compensable initial disability rating for 
residuals of postoperative bilateral inguinal hernia repair.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel

INTRODUCTION

The veteran served on active duty from June 1973 to August 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted the veteran's claim for 
service connection for residuals of a bilateral postoperative 
inguinal hernia repair, and assigned an initial 
noncompensable (zero percent) rating for this disability.  
The veteran filed a timely appeal to the initial 
noncompensable disability rating assigned by the RO.

When this matter was previously before the Board in July 2003 
it was remanded to the RO for further development, to include 
affording the veteran a current VA examination of his hernia, 
which has since been accomplished.  The case is now before 
the Board for appellate consideration.

The Board observes that while the veteran also appealed the 
RO's October 200- denial of his claim for an initial 
disability rating assigned in excess of 10 percent for his 
service-connected residuals of left shoulder reconstruction, 
this appeal was adjudicated by the Board in its July 2003 
decision and remand, and thus is not presently before the 
Board.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran's postoperative bilateral inguinal hernia 
repair is currently manifested primarily by subjective 
complaints of discomfort in the left inguinal ring, with a 
single finding of a mild hernia in August 2001, but no 
objective evidence of a recurrent postoperative hernia that 
is readily reducible and well-supported by truss or belt.
CONCLUSION OF LAW

The schedular criteria for an initial compensable evaluation 
for status postoperative bilateral inguinal hernia repair 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.10, 
4.114, Diagnostic Code 7338 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).  In this case, 
the veteran's claim was filed in July 1999, prior to the 
November 2000 effective date of the VCAA, and remains 
pending.  Thus, the provisions of the VCAA are applicable in 
this case.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

In the present case, the veteran was provided adequate notice 
as to the evidence needed to substantiate his increased 
initial disability rating claim, as well as notice of the 
specific legal criteria necessary to substantiate this claim.  
The Board concludes that discussions as contained in the 
initial rating decisions dated in January 2000 and October 
2000, in the statement of the case (SOC) issued in November 
2000, in the supplemental statements of the case (SSOCs) 
issued in March 2003 and in August 2004, at the time of a 
hearing before an RO hearing officer in April 2001, in the 
Board's decision and remand dated in July 2003, and in 
correspondence to the veteran have provided him with 
sufficient information regarding the applicable regulations 
regarding the evidence necessary to substantiate his claim.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in March 2004, the RO provided the veteran 
with detailed information about the new rights provided under 
the VCAA, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the veteran's claim, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  Consistent with 
38 U.S.C.A. §5103(a) and 38 C.F.R. §3.159 (b) the RO 
satisfied the notice requirements to: (1) Inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence the VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159 (b) (1).  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that the veteran understands the 
nature of the evidence needed to substantiate his claim.  As 
the RO has completely developed the record, the requirement 
that the RO explain the respective responsibility of VA and 
the veteran to provide evidence has been met.  The Board 
concludes that VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, post-service 
VA outpatient treatment notes and examination reports, and 
several personal statements made by the veteran in support of 
his claim.  The veteran testified at a hearing before an RO 
hearing officer in April 2001, and a transcript of his 
testimony has been associated with the claims file.  The RO 
has obtained all pertinent records regarding the issue on 
appeal and has effectively notified the veteran of the 
evidence required to substantiate his claim.  The Board is 
not aware of any additional relevant evidence which is 
available in connection with this appeal, and concludes that 
all reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  In light of 
the foregoing, the Board finds that under the circumstances 
of this case, VA has made reasonable efforts to assist the 
veteran in attempting to substantiate his claim and that 
additional assistance is not required.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

The Board also observes that in a recent case, the United 
States Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction (AOJ, or RO in this case).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, 
in the present case, the appellant's claim was filed and 
initially denied prior to VCAA notice being provided to the 
appellant.  Nevertheless, the Court in Pelegrini II noted 
that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the claimant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also  38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in March 2004 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board in 
December 2004, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated, and an SSOC was provided to the appellant in 
August 2004.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Indeed, the appellant 
has submitted numerous statements to VA showing why he 
believes he is entitled to a compensable initial disability 
rating for his residuals of postoperative bilateral inguinal 
hernia repair.  Therefore, notwithstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
claimant.   

The veteran has claimed entitlement to an increased 
(compensable) initial disability rating for his service-
connected residuals of postoperative bilateral inguinal 
hernia repair.  This is an original claim placed in appellate 
status by a notice of disagreement (NOD) taking exception to 
the rating decision dated in January 2000, which granted 
service connection for residuals of a bilateral postoperative 
inguinal hernia repair, and assigned an initial 
noncompensable (zero percent) rating for this disability.  
Under these circumstances, VA must attempt to obtain all such 
medical evidence as is necessary to evaluate the severity of 
the veteran's disability from the effective date of service 
connection to the present.  Fenderson v. West, 12 Vet. App. 
119, 127 (1999), citing Goss v. Brown, 9 Vet. App. 109, 114 
(1996); Floyd v. Brown, 9 Vet. App. 88, 98 (1996); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  See also 38 C.F.R. 
§ 4.2 (ratings to be assigned "in the light of the whole 
recorded history").  This obligation was satisfied by the 
various examinations and treatment reports described below, 
and the Board is satisfied that all relevant facts have been 
properly and sufficiently developed.  In addition, in cases 
where the claim for a higher evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, "staged" ratings may be assigned if there is a 
material change in the degree of disability during the 
pendency of the appeal.  See generally Fenderson, 12 Vet. App 
at 119. 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.        38 C.F.R. § 4.7 (2004).  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the claimant.  38 C.F.R. § 4.3 (2004).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27.  See also Lendenmann v. Principi, 3 Vet. App. 345, 349-
350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Evidence relevant to the severity of the veteran's residuals 
of postoperative bilateral inguinal hernia repair includes 
the report of a VA examination conducted in April 2000.  At 
that time, the veteran reported a history of a bilateral 
hernia in 1975, with a recurrence on the left in 1993.  He 
underwent hernia repair on both occasions.  His current 
complaints included intermittent sharp pain in the groin, 
which occasionally was associated with tightening of the left 
testicle, which radiated up into the abdomen.  The pain was 
described as an 8 out of 10, with 10 being the most intense.  
He also reported that the constant groin discomfort was a 4 
out of 10.  There were no changes in urinary or bowel 
patterns reported.  The veteran stated that the discomfort 
was exacerbated during sex and when pushing, pulling or 
lifting.  The veteran did not wear a scrotal support.

Examination revealed a well-healed 3 centimeter right 
inguinal hernia scar and a 5 centimeter left inguinal hearing 
scar.  The left scrotum was slightly larger than the right.  
There was no protrusion, bulging or hernia present.  The 
veteran reported discomfort during examination of the left 
scrotum, with a sensation of protrusion reported when bearing 
down or coughing.  However, no protrusion was felt.  
Following the examination, the examiner rendered a diagnosis 
of status post bilateral inguinal hernia repair, with 
subjective reports of growing discomfort and an essentially 
normal examination.

In April 2001, the veteran testified at a hearing held before 
an RO hearing officer.  At that time, he reported that he had 
begun wearing a truss or belt six months earlier, on the 
recommendation of his doctor.  He reported constant 
discomfort.  He stated that the truss reduced the hernia by 
30 or 40 percent.  He indicated that doctors told him that he 
would need surgery for his hernia.  The veteran, through his 
representative, requested that the veteran be re-examined to 
determine the current severity of his hernia.

Therefore, in August 2001 the veteran again underwent a VA 
examination.  At that time, the veteran stated that he first 
experienced a hernia in 1975, while in service.  A bilateral 
inguinal hernia repair was accomplished at that time.  In 
1993, he reportedly was picking up a 30-pound plate and felt 
a pop in the left inguinal area.  He sought medical care, and 
was diagnosed with a left inguinal hernia.  He again 
underwent a hernia repair at that time.  At the time of 
examination, the veteran complained of a constant discomfort 
in the left groin area since the time of the hernia repair in 
1993.  He stated that he avoided heavy lifting with either 
arm since that gave him discomfort in the left groin.  

On examination of the abdomen, the abdomen was soft and round 
with a mild degree of discomfort to palpation in the left 
groin area.  There was also an approximately 3 centimeter by 
2 centimeter area of what felt like gristle in the left lower 
abdominal area.  Examination of the scrotum revealed no 
masses and no apparent bulging, though on the left there was 
a mild bulge.  Final diagnoses included: left inguinal 
hernia, recurrent, with pain and bulging; and right groin, no 
reported evidence of abnormal findings or reported complaints 
of right groin pain.

Most recently, the veteran again underwent a VA examination 
in April 2004.  At that time, the examiner noted that he had 
reviewed the veteran's claims file in conjunction with the 
examination.  At that time, the veteran again reported that 
he had had bilateral inguinal hernia repairs in 1975.  He 
stated that he had no further problems until 1993, at which 
time the hernia reoccurred on the left side.  He indicated 
that the scar healed well, but that he still had a chronic 
feeling of discomfort in the left inguinal area.  He 
indicated that the discomfort was located in the left 
inguinal ring, and radiated laterally and upwards.  He stated 
that the area had a "dragging" feeling which was constant.  
With exertion, he also developed actual pain, which he rated 
as a 3 on a scale of 1 to 10.  He reported that this pain 
lasted for a short time.  He noted that swelling had not 
recurred, and the scar had healed well.  He indicated that he 
had not had any problems on the right side since 1975.

On examination, there was no hernia present on either the 
right or left side.  There was no ventral hernia, and no 
malignancy or residuals of same.  The left inguinal hernia 
surgical scar was so faint that it could not be seen on 
examination.  Once the skin was stretched, a 4 to 5 
centimeter, well-healed scar could be perceived.  It had no 
width, was neither elevated nor depressed, and was the same 
color as the surrounding skin.  The scar was not painful, and 
there was no inflammation or keloid formation.  The veteran 
described a dragging feeling in the area of the left inguinal 
canal.  However, there was nothing to see in this area, and 
nothing was palpable in this area.  The examiner stated that 
"There is no recurrent hernia."  On coughing, there was no 
palpable impulse.  Following this examination, the examiner 
rendered a diagnosis of postsurgical discomfort in the area 
of the left inguinal canal.

VA inpatient and outpatient treatment notes as well as 
hospital summaries and discharge summaries from the past few 
years do not note any complaints or diagnoses of, or 
treatment for, inguinal hernia.

The veteran's residuals of postoperative bilateral inguinal 
hernia repair has been rated as noncompensably (zero percent) 
disabling under the provisions of 38 C.F.R. § 4.114, 
Diagnostic Code (DC) 7338, pursuant to which the severity of 
inguinal hernia is evaluated.  Under this code, a 
noncompensable (zero percent) rating is warranted for 
inguinal hernia which is small, reducible, or without true 
hernia protrusion.  A noncompensable (zero percent) rating is 
also warranted for inguinal hernia which is not operated, but 
remediable.  A 10 percent rating is warranted for inguinal 
hernia with is postoperative, recurrent, readily reducible 
and well supported by a truss or belt.  A 30 percent rating 
is warranted for inguinal hernia which is small, 
postoperative, and recurrent, or unoperated, irremediable, 
and not well supported by truss, or not readily reducible.  
Finally, a 60 percent rating is warranted for inguinal hernia 
which is large, postoperative, and recurrent, not well 
supported under ordinary conditions and not readily 
reducible, when considered inoperable.

A Note to this code states that 10 percent is to be added for 
bilateral involvement, provided the second hernia is 
compensable.  This means that the more severely disabling 
hernia is to be evaluated, and 10 percent, only, added for 
the second hernia, if the latter is of compensable degree.

A review of the evidence detailed above reveals that while 
the veteran experienced a bilateral inguinal hernia in 1975, 
with a recurrence of a left inguinal hernia in 1993, the only 
evidence of a hernia in recent years is the diagnosis of a 
hernia on VA examination in August 2001, at which time the 
examiner noted a 3 centimeter by 2 centimeter area of gristle 
on deep palpation of the abdomen, and a "mild bulge" of the 
scrotum on palpation, with no masses or apparent bulging on 
visual inspection.  The veteran was found to be free from any 
inguinal hernias at the time of VA examinations in 2000 and 
2004.  The primary relevant findings in 2000 and 2004 were of 
subjective complaints of discomfort in the inguinal ring, 
with no objective findings of abnormality.  The Board finds 
that these findings and symptoms most closely correspond to 
the level of severity contemplated by a noncompensable (zero 
percent) rating under DC 7338, which contemplates a small, 
reducible inguinal hernia, or situations without true hernia 
protrusion.

In any case, the evidence does not show that the veteran's 
disability meets the criteria for a 10 percent rating, which 
contemplates a postoperative recurrent inguinal hernia that 
is readily reducible and well-supported by a truss or belt, 
given the fact that in April 2004 the examiner specifically 
indicated that "There is no recurrent hernia," and the 
evidence shows, at best, one instance of a mild hernia in 
August 2001, with no evidence of such for many years before 
or since.  As such, an increased rating is not warranted by 
the evidence.

In reaching the foregoing decision to deny an increased 
initial disability rating for the disability at issue, the 
Board has also given consideration to the potential 
application of 38 C.F.R. § 3.321(b)(1) (2004).  In this 
regard, however, the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  The 
current evidence of record does not demonstrate, nor has it 
been contended, that this disability has resulted in frequent 
periods of hospitalization.  Moreover, while this disability 
may have an adverse effect upon employment, it bears emphasis 
that the schedular rating criteria are designed to take such 
factors into account.  Accordingly, with the lack of evidence 
showing unusual disability not contemplated by the Rating 
Schedule, the Board concludes that a remand to the RO, for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation pursuant to 38 
C.F.R. § 3.321, is not warranted. 


ORDER

A compensable initial disability rating for residuals of 
postoperative bilateral inguinal hernia repair is denied.



	                        
____________________________________________
	S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


